Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on March 25, 2020. Claims 1-20 are pending and presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jogand-Coulomb et al “Jogand”, US-PGPub No. 20100332586 in view of KARAKKAD KESAVAN NAMBOODIRI et al “Karakkad”, US-PGPub No. 20180279199.
As per claims 1, 11 and 19, Jogand teaches an end user premises device, a network and a method (Fig. 3, Paragraph(s) [0037]) comprising: 
a memory (Fig. 3, element 322 “memory”); 
one or more transceivers configured to communicate with one or more stations in a network and a client device (Paragraph(s) [0042]); and 
one or more processors (Paragraph(s) [0031]) configured to: 

determine a first point in time for retrieving the data based on an amount of charge in batteries of a personal device “client device” (Paragraph(s) [0019]; the scheduling may take into account roaming conditions such as whether the personal device 190 has a roaming status, battery conditions such as a remaining battery charge, or other conditions of the personal device 190); 
retrieve, at the first point in time, the data from a remote server via the network (Paragraph(s) [0013], [0021], [0049]; content can be predictively acquired and cached for first time instant access of the content by the user to improve the user experience) using the one or more transceivers (Paragraph(s) [0015]; connection module 108 may be operable to establish a connection for data transfer over a wireless network, such as a cellular network or other wireless network);
store the data in the memory (Fig. 2, Paragraph(s) [0026]); and 
in response to a second user request, transmit the data to the client device using the one or more transceivers (Paragraph(s) [0036], [0082]; receiving a second request to access at least a portion of the second data).
While Jogand teaches predictively acquiring and caching data using predictive proxy 240 as shown on Fig. 2, Jogand fails to explicitly describe an end user premises device and determining a first point in time for retrieving the data based on an amount of charge in batteries of the one or more stations in the network.
However, to support any deficiency of Jogand’s teaching, Karakkad teaches user equipment (Paragraph(s) [0037]) and determining a first point in time for retrieving the data based on an amount of charge in batteries of the one or more stations in the network (Fig. 2, Paragraph(s) [0032], [0034], [0036], [0039]; upon receiving a request from device 206, the device 208 determines, e.g., by performing measurements, a set of parameters associated with the device and/or the data service that the device 208 may obtain from the network 202, which may affect the quality of the data service to be provided to the device 206 and overall user experience.  In some configurations, the set of parameters measured by the device 208 includes a first parameter corresponding to a current battery condition, e.g., current battery/charge level, of the device 208, a second parameter corresponding to an expected data speed for the data service, and a third parameter corresponding to data limit for data services).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Jogand to include the feature of determining various operating parameters of a servicing device (208) including battery condition upon receiving a request to act as hotspot/service access point for the device 206 “client device” to insure data sharing remains feasible or if such sharing should be terminated as taught by Karakkad (see - Paragraph [0036]). While Karakkad discloses determining various operating parameters of a servicing device (208) as described above, it would also have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to incorporate the features taught by Karakkad into a mobile/base station servicing one or more client devices as claimed. 
As per claims 2 and 12, Jogand fails to explicitly teach wherein the one or more stations have limited power supply.
However, Karakkad discloses wherein the one or more stations have limited power supply (Paragraph(s) [0008], [0036]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Jogand to include the feature of determining availability of power/battery charge as explained above in claim 1. 
As per claims 3 and 13, Jogand teaches the scheduling may take into account various parameters, such as an availability of a remote server or content provider or an availability of the network (such as an off-peak traffic period), roaming status, battery conditions such as a remaining battery charge (Paragraph(s) [0019]).
Jogand fails to explicitly teach wherein the first point in time is chosen to be during time frames when the amount of charge in batteries of the one or more stations are above a threshold amount.
However, Karakkad discloses wherein the first point in time is chosen to be during time frames when the amount of charge in batteries of the one or more stations are above a threshold amount (Paragraph(s) [0008], [0077]).

As per claims 6 and 16, Jogand teaches wherein the one or more processors are further configured to determine that the second user request includes a request for the data stored in the memory (Paragraph(s) [0030], [0036]).
As per claims 7, 17 and 20, Jogand teaches wherein the first point in time is during off-peak hours and before a second point in time that the client device is likely to access the data (Paragraph(s) [0003], [0016]).
As per claims 8 and 18, Jogand teaches wherein the one or more processors are further configured to: 
predict additional data that is likely to be accessed by the client device at a third point in time (Paragraph(s) [0036]);
 retrieve, at a fourth point in time before the third point in time, the additional data from the remote server via the network using the one or more transceivers (Paragraph(s) [0021], [0049]); 
store the additional data in the memory (Paragraph(s) [0026]); and 
in response to a third user request, transmit the additional data to the client device using the one or more transceivers (Paragraph(s) [0036]).
As per claim 9, Jogand teaches wherein the one or more processors are further configured to determine the second point in time based on an access time included in the first user request (Paragraph(s) [0062]).
As per claim 10, Jogand teaches wherein the one or more processors are further configured to determine the second point in time based on an activity history at the client device (Paragraph(s) [0059]).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jogand-Coulomb et al “Jogand”, US-PGPub No. 20100332586 in view of KARAKKAD KESAVAN NAMBOODIRI et al “Karakkad”, US-PGPub No. 20180279199 and in further view of Killen et al “Killen”, US-PGPub No. 20170238257.
As per claims 4 and 14, Jogand in view of Karakkad fail to explicitly teach wherein the one or more stations are solar-powered high altitude platform (HAP) stations.
However, Killen discloses wherein the one or more stations are solar-powered high altitude platform (HAP) stations (Paragraph(s) [0042], [0047]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Jogand in view of Karakkad to include the feature of having solar powered stations capable of providing network data access while managing power consumption as taught by Killen (see – Paragraph(s) [0042], [0045]).
As per claims 5 and 15, Jogand in view of Karakkad fail to explicitly teach wherein when the amount of charge in batteries drops below a threshold amount, the one or more stations enter a conservation mode until the batteries are charged.
However, Killen discloses wherein when the amount of charge in batteries drops below a threshold amount, the one or more stations enter a conservation mode until the batteries are charged (Paragraph(s) [0050], [0070]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Jogand in view of Karakkad to include the feature turning off a GPS receiver of an access point in order to conserve power as taught by Killen (see – Paragraph(s) [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454